Citation Nr: 0712084	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  06-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for schizoaffective disorder, from September 1, 1989 
to June 2, 1991, and from October 1, 1991 to June 30, 1993. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The veteran served on active duty from July 1981 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for 
schizoaffective disorder.  The RO also assigned that 
disability ratings as follows: 100 percent (under 38 C.F.R. 
§ 4.29) from June 20, 1989 to August 31, 1989; 30 percent 
from September 1, 1989 to June 2, 1991; 100 percent (under 
38 C.F.R. § 4.29) from June 3, 1991 to September 30, 1991; 30 
percent from October 1, 1991 to June 30, 1993; and 100 
percent from July 1, 1993.  

With respect to the issue on appeal, in September 2006 the 
veteran filed a notice of disagreement from the April 1998 
rating decision as to the initial 30 percent rating assigned 
for the two periods-from September 1, 1989 to June 2, 1991; 
and from October 1, 1991 to June 30, 1993.  In a June 2006 
REMAND, the Board noted that the veteran had filed a notice 
of disagreement regarding this claim, and remanded the case 
to the RO in order for the RO to publish a statement of the 
case on the issue.  After the RO published a statement of the 
case in August 2006, the veteran perfected his claim by 
filing a substantive appeal in August 2006.  

During the appeal, the case was transferred to the 
jurisdiction of the Boston, Massachusetts RO.


FINDING OF FACT

The veteran's schizoaffective disorder is productive total 
social and industrial inadaptability for the periods from 
September 1, 1989 to June 2, 1991, and from October 1, 1991 
to June 30, 1993



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria are met for a 100 schedular disability rating for 
schizoaffective disorder, from September 1, 1989 to June 2, 
1991, and from October 1, 1991 to June 30, 1993.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in December 
2002, March and September 2003, and November 2006.  In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher initial disability rating for the claimed service-
connected disability.  VA has also informed the veteran of 
the division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in letters 
addressing the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.  The Board also notes in this 
regard, that the decision below constitutes a full grant of 
benefits claimed.  Thus any deficiency in providing notice is 
moot.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided, in a 
case involving the timing of the VCAA notice, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  After VCAA compliant notice was 
provided, the appellant was then afforded an opportunity to 
respond.  He has described the basis for his claim in 
statements.  The claim was subsequently readjudicated and the 
veteran was provided a statement of the case in April 2005.  
Under these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as a higher initial 
rating for the claimed disability is granted here, the RO 
will have the responsibility of providing proper notice of 
effective date.  Moreover, notice was provided to the veteran 
in November 2006.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records including 
examination reports, and statements made and testimony given 
in support of the veteran's claim.  The veteran has more than 
once informed the RO that he had no further evidence to 
submit in support of his claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Analysis

In an April 1998 rating decision, the RO granted service 
connection for schizoaffective disorder; and under Diagnostic 
Code 9205, assigned an initial disability rating of 30 
percent from September 1, 1989 to June 2, 1991, and from 
October 1, 1991 to June 30, 1993.  The veteran appealed from 
that decision with respect to the rating assigned.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Initially, the Board notes that during the pendency of the 
veteran's claim, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  If a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, since 
the amendment has a specified effective date without 
provision for retroactive application, it may not be applied 
prior to its effective date.  As of November 7, 1996, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.  

However, since the two periods in question-from September 1, 
1989 to June 2, 1991, and from October 1, 1991 to June 30, 
1993-both are before November 7, 1996, only the previous 
version will be used to evaluate the veteran's 
schizoaffective disorder.  

The veteran's schizoaffective disorder is assigned a 
disability rating of 30 percent under Diagnostic Code 9205 
for the periods in question.  Under the previous version of 
the rating schedule, the criteria for disability ratings of 
30 percent or higher for psychotic disorders, such as 
schizoaffective disorder, are as follows.  If manifested by 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce complete 
social and industrial inadaptability, a 100 percent 
evaluation is warranted.  For lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability, a 70 percent evaluation was provided.  For 
considerable impairment of social and industrial 
adaptability, a 50 percent evaluation was provided.  For 
definite impairment of social and industrial adaptability, a 
30 percent evaluation was provided. 

38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).

Under 38 C.F.R. § 4.130, in evaluation of psychiatric 
disability, the severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology. The record of the history and complaints is 
only preliminary to the examination. The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  

38 C.F.R. § 4.130 (1996).

Further, an examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  In evaluating 
disability from psychotic disorders it is necessary to 
consider, in addition to present symptomatology or its 
absence, the frequency, severity, and duration of previous 
psychotic periods, and the veteran's capacity for adjustment 
during periods of remission. Repeated psychotic periods, 
without long remissions, may be expected to have a sustained 
effect upon employability until elapsed time in good 
remission and with good capacity for adjustment establishes 
the contrary.  Ratings are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  (See § 4.16 regarding the issue 
of individual unemployability based on mental disorder.)  
Evidence of material improvement in psychotic disorders 
disclosed by field examination or social survey should be 
utilized in determinations of competency, but the fact will 
be borne in mind that a person who has regained competency 
may still be unemployable, depending upon the level of his or 
her disability as shown by recent examinations and other 
evidence of record.  

Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim.  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  However, a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  Under DSM-IV, the following GAF 
scores are associated with the respective symptomatology.

A GAF score of from 21 to 30 represents behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  Symptoms include being 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation; stays in bed all day; no job, home, 
or friends.

A GAF score of from 31 to 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  These symptoms include speech 
which is at times illogical, obscure, or irrelevant; a person 
who is depressed and avoids friends, neglects family, and is 
unable to work.  

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  

A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning. 

A GAF score from 61 to 70 represents some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships. 

A GAF score from 71 to 80 represents a condition in which if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; or no more than slight 
impairment in social, occupational, or school functioning.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

The Board has reviewed the medical evidence contained in the 
claims file associated with the extensive treatment the 
veteran has received for his schizoaffective disorder over 
the years since the late 1980s.   

These records include VA hospital treatment records showing 
that the veteran was hospitalized from June to August 1989 
for psychiatric symptomatology.  During that time the Axis I 
diagnosis was atypical psychosis.  That treatment corresponds 
with the assignment of a 100 percent disability rating 
assigned from June 20, 1989 to August 31, 1989 under 
38 C.F.R. § 4.29 (for hospital treatment).  Treatment records 
during that period show findings including-at the time of 
discharge in August 1989-that the veteran was discharged in 
considerably improved condition; and that he was not 
employable.

Treatment records during the first period under 
consideration-from September 1, 1989 to June 2, 1991-
include VA treatment records showing that the veteran was 
variously diagnosed to include as bipolar affective 
illness/disorder; rule out schizophrenia; bipolar affective 
psychosis; bipolar affective illness-some decompensation 
secondary to noncompliance with medication; rule out PTSD, 
bipolar affective illness; and bipolar affective illness-
partial reversal, noncompliance with medication.  

The veteran was admitted for hospitalization on June 3, 1991 
and hospitalized until discharge on September 13, 1991, for 
treatment of psychiatric symptomatology diagnosed as 
schizoaffective disorder.   This period is associated with 
the assignment of a 100 percent disability rating from June 
3, 1991 to September 30, 1991, under 38 C.F.R. § 4.29 (for 
hospital treatment).  A summary report of that 
hospitalization shows that the veteran reportedly stopped 
taking his prescribed medications, became psychotic and was 
brought to the hospital with paranoid ideas and catatonic 
presentation.  On admission, the veteran was acutely 
psychotic and had to be restrained.  He recovered partially 
and was showing some compliance with his treatment and 
medications.  

With respect to the period from October 1, 1991 to June 30, 
1993, for which the veteran is claiming entitlement to an 
initial disability rating in excess of 30 percent, treatment 
records dated during that period show the following.  An 
October 1991 VA treatment note shows that the veteran 
reported that he had been spending a great deal of time 
sleeping.  Diagnoses included schizoaffective disorder, and 
"likely has a psychotic diagnosis, probably schizophrenia." 
In a November 1991 report his impairment was noted to be 
schizophrenia.  

At the time of a January 1992 VA treatment record, the 
veteran appeared to function in a quite limited way, being 
looked after in a residential home and he had a view of 
himself as inadequate, feeling that he was unable to do even 
simple tasks which he does not attempt.   

VA records include an anamnesis provided in March 1992 by 
several VA mental health care providers.  That anamnesis 
reports on an admission in January 1992 and interviews in 
February 1992.  That report noted that several weeks prior to 
a June 1991 admission, treatment providers noticed a downward 
decline in the veteran's activities that continued until his 
admission in June 1991.  During that period (prior to the 
June 1991 admission), the veteran was sleeping and eating a 
lot, not washing himself or his clothes, and not wanting to 
be involved in any daily activity and had withdrawn from the 
environment.  Prior to the January 1992 admission, the 
veteran's depression was described to be more dramatic than 
before.  The anamnesis report concludes with a diagnosis of 
schizoaffective disorder, bipolar type; and ?psychotic 
disorder not otherwise specified (atypical psychosis).   
Under Axis V, the GAF score was 30 at admission; and 40 at 
interview.

In a November 2002 statement from a VA staff psychiatrist, he 
stated that the veteran had been under his care since 
December 1999, but he had known the veteran since the fall of 
1991, just prior to his discharge from inpatient status at 
that VA facility.  The psychiatrist opined that although the 
veteran no longer required inpatient treatment by October 1, 
1991, he has not been capable of gainful employment since 
that time.  The psychiatrist further opined that although he 
did not know the veteran before that date, he suspects that 
the veteran probably was not employable in the few years 
previous to this either.  In this regard, the psychiatrist 
pointed out that the veteran stated that each time he did 
work (usually for short periods of time), he would require 
yet another inpatient psychiatric hospitalization.  In each 
case, the veteran was either unable to adapt to work, 
required psychiatric hospitalization while working, or 
exhibited interpersonal, social maladaptive behavior, 
resulting in his termination.  The psychiatrist opined that 
this is clear evidence that the veteran should not have been 
working, and was not able to manage the psychological and 
psychosocial stress associated with holding and required to 
hold a job.

The Board has analyzed the record for the entire period for 
which service connection is in effect for his service-
connected psychotic disorder, schizoaffective disorder.  In 
doing so the Board has looked at the periods in question for 
which he claims entitlement to a rating in excess of 30 
percent, in relation with the entire period for which service 
connection is in effect for that disability.  In doing so, 
based on the foregoing, the Board finds that it can 
reasonably conclude that during the periods in question for 
this appeal, due to the veteran's service-connected psychotic 
disorder, the veteran's symptomatology is productive of 
active psychotic manifestations of such extent, severity, 
depth, and persistence so as to produce total social and 
industrial inadaptability.  In doing so, the Board has 
considered the findings and opinions discussed above.  The 
Board finds the November 2002 opinion cogent and consistent 
with the findings throughout the clinical record.  Further, 
the noted GAF scores of 30 and 40 reflect symptomatology are 
consistent with symptoms productive of total social and 
industrial inadaptability.

Therefore, after resolving any reasonable doubt remaining in 
favor of the veteran, and comparing the veteran's symptoms to 
the provisions of the rating schedule, the Board finds for 
the above reasons that the criteria for a 100 percent rating 
for schizoaffective disorder are more nearly approximated 
from September 1, 1989 to June 2, 1991, and from October 1, 
1991 to June 30, 1993.  See 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9205 (1996). 


ORDER

A 100 percent rating for schizoaffective disorder, effective 
from September 1, 1989 to June 2, 1991, and from October 1, 
1991 to June 30, 1993, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.
 
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


